Case 15-34712        Doc 67     Filed 05/13/19     Entered 05/13/19 15:24:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 34712
         Marenda D Ball

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/13/2015.

         2) The plan was confirmed on 04/11/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/18/2017, 04/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/21/2018.

         5) The case was Completed on 12/19/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $25,632.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-34712             Doc 67         Filed 05/13/19    Entered 05/13/19 15:24:30                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $22,160.00
           Less amount refunded to debtor                                $591.83

 NET RECEIPTS:                                                                                          $21,568.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $934.11
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,934.11

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Case Loans                     Unsecured      3,515.00            NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured         492.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured         883.00        343.41          343.41          27.54       0.00
 Aspire                                  Unsecured         736.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        510.00          510.00          40.90       0.00
 City of Chicago Department of Revenue   Unsecured      9,653.00       7,108.87        7,108.87        570.06        0.00
 Comcast                                 Unsecured         275.00           NA              NA            0.00       0.00
 Comenity Capital Bank/Paypal Credit     Unsecured           0.00        911.99          911.99          73.13       0.00
 Commonwealth Edison Company             Unsecured         705.00      1,085.76        1,085.76          87.07       0.00
 Delnor Community Hospital               Unsecured           0.00        294.48          294.48           0.00       0.00
 Department Of Education                 Unsecured     22,432.00     22,750.17        22,750.17      1,824.34        0.00
 DirecTV                                 Unsecured         389.00           NA              NA            0.00       0.00
 Illinois Collection Service             Unsecured         971.00           NA              NA            0.00       0.00
 Internal Revenue Service                Unsecured      3,869.00       2,377.68        1,179.68          94.60       0.00
 Jefferson Capital Systems LLC           Unsecured         281.00        332.65          332.65          26.68       0.00
 LCA                                     Unsecured          36.00           NA              NA            0.00       0.00
 LHR Inc.                                Unsecured         422.00           NA              NA            0.00       0.00
 Medical Business Bureau                 Unsecured          50.00           NA              NA            0.00       0.00
 NovaCare                                Unsecured      4,000.00            NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         556.00        764.14          764.14          61.28       0.00
 Quantum3 Group                          Unsecured         177.00        177.79          177.79          14.26       0.00
 Quantum3 Group LLC                      Unsecured            NA         652.94          652.94          52.36       0.00
 Quantum3 Group LLC                      Secured       12,844.00     12,844.00        12,844.00     12,844.00     818.26
 Rush Oak Park Hospital                  Unsecured         667.00           NA              NA            0.00       0.00
 Slm Financial Corp                      Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                                  Unsecured         698.00           NA              NA            0.00       0.00
 University of IL Hospital               Unsecured         960.00           NA              NA            0.00       0.00
 Village of Oak Park                     Unsecured          50.00           NA              NA            0.00       0.00
 Zingo Cash                              Unsecured         800.00      1,241.83        1,241.83          99.58       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-34712        Doc 67      Filed 05/13/19     Entered 05/13/19 15:24:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,844.00         $12,844.00           $818.26
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,844.00         $12,844.00           $818.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,353.71          $2,971.80              $0.00


 Disbursements:

         Expenses of Administration                             $4,934.11
         Disbursements to Creditors                            $16,634.06

 TOTAL DISBURSEMENTS :                                                                     $21,568.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
